Citation Nr: 0532379	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A personal hearing at the RO was held in March 2004.  


FINDING OF FACT

The veteran does not have PTSD related to a verified in-
service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of his 
claim, the RO sent the veteran VCAA correspondence dated in 
January 2002 requesting that he complete enclosed forms 
providing information concerning in-service stressors which 
he felt caused and/or contributed to his post-traumatic 
stress disorder.  The letter also informed him of the 
evidence and information necessary to substantiate his claim 
for PTSD, the information he should provide, to include 
specific details concerning his alleged service stressors and 
information and authorization necessary for the RO to obtain 
medical records on his behalf; the assistance that VA would 
provide to obtain evidence on his behalf; and the evidence 
that the veteran should submit if he did not desire the RO to 
obtain the evidence on his behalf.  Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, the veteran was 
informed of the evidence that would be pertinent to his claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The Board further notes that the veteran's service medical 
records and personnel records have been obtained.  In 
addition, VA medical records have been obtained and 
associated with the claims file.  The veteran has neither 
identified nor authorized VA to obtain any other medical 
evidence pertinent to his claim.  Moreover, the veteran has 
not responded to the RO's request for specific, verifiable 
details concerning his alleged service stressors.  Neither 
the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  


Factual Background

The veteran's service personnel records reflect that the 
veteran served in Vietnam.  His military occupational 
specialty was radio relay and carrier attendant.  His 
military awards included the National Defense Service Medal 
and the Vietnam Service Medal.  He received no award or 
decoration indicative of engaging in combat with the enemy.  

A review of his service medical records is entirely negative 
for treatment, complaints or clinical findings of any 
psychiatric disorder.  On induction examination in March 
1968, prior to enlistment, it was noted that the veteran was 
involved in an motor vehicle accident 9 months before the 
examination.  On separation examination in August 1970, his 
psychiatric system was clinically normal.  

A May 2001 VA mental health treatment record reflects that 
the veteran was diagnosed with organic affective syndrome 
with dementia.  A history of alcoholism and Vietnam War 
trauma were also noted.  It was reported that the veteran had 
nightmares related to a traumatic motor vehicle accident 
which occurred during his service in Vietnam and resulted in 
a collar bone injury, in addition to injuries to both legs.  
The veteran also related frequent nightmares and intrusive 
thoughts about Vietnam.  The diagnoses included organic 
affective disorder with dementia and PTSD.  

On VA examination in October 2001, a history of cognitive 
deficits and severe dementia were noted.  It was reported 
that the veteran was diagnosed with PTSD as the result of a 
jeep accident during active service.  The veteran reported 
intrusive thoughts and flashbacks about traumatic experiences 
in Vietnam.  He reported a particular traumatic experience 
during service when he saw a buddy step on a mine which 
"blew him all to hell."  The diagnostic impressions 
included malingering and chronic PTSD.  Personality disorder, 
not otherwise specified was also noted.  The examiner felt 
that the primary sources of the veteran's mental, 
psychological and emotional problems were from his PTSD.  The 
examiner indicated that the veteran reported a history of 
physical and sexual abuse as a child.  It was noted that it 
was not feasible to parcel out PTSD from the history of 
physical and sexual abuse.  

In his PTSD questionnaire dated in March 2002, the veteran 
indicated that stressful events during active service 
included a jeep accident and mortar, rocket and artillery 
attacks during his tour of duty in Vietnam.  The veteran 
indicated that he was unable to give specifics on individuals 
or dates involved.  

VA medical records dated from May 2001 to July 2002 
essentially show treatment for a variety of disorders, 
including PTSD.  

In May 2003, the RO received a report from the U.S. Armed 
Services Center for Unit Records Research (USASCURR) which 
included extracts of operational reports showing unit 
operations and casualties for the veteran's unit during his 
period of active duty.  It was noted that the U.S. Army Crime 
Records Center had no records concerning the investigation of 
a jeep incident involving the veteran.  

VA medical records dated from April 2003 to September 2003 
essentially reflect that the veteran participated in group 
therapy for his PTSD symptoms.  

A May 2003 VA mental health outpatient treatment record 
reflects that the veteran reported combat with enemy troops 
as well as witnessing his fellow servicemen being blown up by 
land mines.  He reported nightmares and flashbacks of his 
reported combat experiences.  The examiner indicated that 
after review of his records and examination of the veteran, 
it was determined that he met the diagnostic criteria for 
PTSD.  It was noted that he was totally and permanently 
disabled.  The diagnosis was PTSD.  His Global Assessment of 
Functioning score was 39.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In the case at hand, the veteran's service records do not 
show that he engaged in combat with the enemy in Vietnam and 
the veteran has no awards or decorations that would suggest 
that he engaged in combat with the enemy.  In view of the 
evidence showing that the veteran did not receive any award 
indicative of his participation in combat and the Board's 
determination that the veteran's own statements are not 
sufficiently credible to establish his participation in 
combat, credible supporting evidence is required to establish 
the occurrence of a stressor supporting a diagnosis of PTSD.  

The veteran has been diagnosed with PTSD.  While some records 
suggest that the veteran's PTSD is due to stressful events in 
Vietnam, it is noted that the October 2001 VA examiner 
related that PTSD could be due to childhood abuse.  

In this case, the primary impediment to service connection is 
the absence of a verified inservice stressor upon which PTSD 
was diagnosed.  That is, there is no evidence of record to 
corroborate the veteran's statements regarding stressful 
exposure to mortar and artillery fire or witnessing his 
comrades blown up by land mines.  It is also pertinent to 
note that the veteran has not been able to provide any 
specific names, dates or locations pertaining to the claimed 
stressful events.  The general information provided by the 
veteran is not sufficient to permit verification of the 
alleged stressors of being under enemy fire or seeing 
soldiers killed in action.  

Nor is there any evidence of record to corroborate that the 
veteran had stressful exposure following a jeep accident 
during service in Vietnam.  In fact, service department 
records do not corroborate the veteran's allegations.  
Interestingly, his service pre-induction examination reflects 
that he had been involved in a motor vehicle accident, 9 
months prior to the examination, but there is no evidence of 
a subsequent accident during service.  

The Board is aware that VA examiners have attributed PTSD to 
the veteran's military service based on the occurrence of 
alleged stressors.  However, credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v.  
Brown, 9 Vet. App. 389, 396 (1996).  

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


